United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-1255
                                  ___________

EFCO Corp., formerly known as            *
Economy Forms Corporation; EFCO          *
Canada Co.                               *
                                         *
             Plaintiffs-Appellants,      *
                                         * Appeal from the United States
      v.                                 * District Court for the Southern
                                         * District of Iowa.
Aluma Systems USA, Inc.; Aluma           *
Systems, Corp., a subsidiary of Tridel *
Enterprises Inc.; Aluma Systems          *
Canada, Inc., a subsidiary of Aluma      *
Systems Corp.                            *
                                         *
             Defendants-Appellees.       *
                                    ___________

                            Submitted: September 10, 2001

                                 Filed: October 12, 2001
                                  ___________

Before MORRIS SHEPPARD ARNOLD, BRIGHT, Circuit Judges, and KYLE,*
      District Judge.
                         ___________

BRIGHT, Circuit Judge.



      *
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota, sitting by designation.
       In this action, the plaintiffs ("EFCO"), a group of interrelated corporations with
their headquarters in Des Moines, Iowa, sought injunctive relief and damages against
the several defendants ("Aluma") for alleged misappropriation by Aluma of EFCO's
confederated proprietary information. Prior to filing this action in the United States
District Court for the Southern District of Iowa, EFCO sued Aluma in Canada for a
variety of claims that substantially overlap with the claims asserted in this case. At
EFCO's request, the Canadian suit was dismissed without prejudice. The defendants
filed a motion to dismiss this case on the grounds of forum non conveniens. The
district court granted the defendants' motion, and this appeal followed. We affirm the
judgment of the district court.

       A trial court has broad discretion in deciding a motion to dismiss based on
forum non conveniens and that decision will be overturned only for abuse of
discretion. Reid-Walen v. Hansen, 933 F.2d 1390, 1394 (8th Cir. 1991). Abuse of
discretion occurs when the district court does not hold the defendants to their burden
of persuasion on all the elements of the forum non conveniens analysis, fails to
consider the relevant public and private interest factors established in Piper Aircraft
Co. v. Reyno, 454 U.S. 235, 257 (1981), or clearly errs in weighing the Piper Aircraft
factors. Reid-Whalen, 933 F.2d at 1394.

      We affirm on the basis of the district court's published opinion, EFCO Corp.
v. Aluma Systems USA, Inc., 145 F. Supp. 2d 1040 (S.D. Iowa 2000), with these
comments.

       In its briefs and at oral argument, Aluma emphasized that on October 20, 2000,
EFCO formally substituted EFCO Canada Company, a Nova Scotia corporation, as
one of the two plaintiffs. Judge Pratt's opinion does not reflect this change in the
identity of the plaintiffs. This change in plaintiffs does not affect Judge Pratt's ruling.

       We note Judge Pratt's discussion that a court can discount the deference owed
to plaintiff's choice of forum when the plaintiff does extensive business abroad. See

                                           -2-
EFCO Corp., 145 F. Supp.2d at 1045-47. Whether or not an American corporation
which chooses an American forum for its lawsuit will have its choice of forum
preference discounted because it does extensive business abroad, will often depend
on the particular facts and circumstances of the case.

       Finally, we highlight a number of factors significant in our decision to affirm
the district court. EFCO initially filed this case in Canada. As Judge Pratt observed,
"[B]y suing Aluma in Canada first EFCO indicates that Canada would not be
completely inconvenient for it." EFCO Corp., 145 F. Supp.2d at 1047. Furthermore,
Aluma has agreed to accept service of process in Canada; the discovery conducted
in the United States can be fully utilized in the Canadian litigation; and the Canadian
action can be refiled without prejudice to EFCO.

     For the foregoing reasons, we affirm the district court's dismissal on the
grounds of forum non conveniens.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-